 Case 4:19-cv-00837-ALM-CAN Document 9 Filed 12/20/19 Page 1 of 1 PageID #: 30




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

  CRAIG CUNNINGHAM                                  §
                                                    § Civil Action No. 4:19-CV-837
  v.                                                § (Judge Mazzant/Judge Nowak)
                                                    §
  MOBILEHELP, LLC, ET AL.                           §

                          ORDER OF DISMISSAL WITH PREJUDICE

         Pending before the Court is Plaintiff’s Motion to Dismiss with Prejudice (Dkt. #8), wherein

  Plaintiff states that he “wishes to dismiss this case with prejudice as the parties have resolved the

  dispute between them.” To date, Defendants have not answered or otherwise filed a responsive

  pleading. After reviewing the Motion, and all relevant filings, the Court finds the Motion should

  be GRANTED. Accordingly,

         It is therefore ORDERED that the above captioned and numbered civil action is hereby

. DISMISSED WITH PREJUDICE.

         All relief not previously granted is hereby DENIED.

         The Clerk is directed to CLOSE this civil action.

         IT IS SO ORDERED.

          SIGNED this 20th day of December, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
